Citation Nr: 1754402	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-34 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for coronary artery disease. 

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for abdominal pain. 

4.  Entitlement to service connection for a disability of the right arm and shoulder.  

5.  Whether new and material evidence has been received to reopen a claim for compensation for a disability of the right arm and shoulder under the provisions of 38 U.S.C.A. § 1151 (West 2014).  

6.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right inguinal hernia.

7.  Entitlement to a rating in excess of 20 percent for lumbosacral spine degenerative disc and joint disease.  

8.  Entitlement to a compensable rating for hemorrhoids.  

9.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing before a Veterans Law Judge was scheduled in December 2015.  It was canceled by the Veteran, who also waived his right to a hearing.  

The Veteran's representation was changed in May 2017.  See 5/1/2017 Legacy Content Manager Documents (LCMD), VA 21-22 Appointment of Veterans Serv. Org. as Claimant Rep., p. 1.  

The matter of entitlement to compensation for a disability of the right arm and shoulder has been developed and certified to the Board on the merits.  The record shows that this was previously denied in a December 2007 rating decision.  The Veteran submitted a notice of disagreement, and a statement of the case was issued in February 2009.  However, the Veteran's substantive appeal was not submitted until May 2009, and was deemed untimely.  The notification letter informed the Veteran that the matter of the timeliness of the substantive appeal could itself be appealed, but he did not do so.  Therefore, the December 2007 decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a); 20.200 (2016).  

A determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been received to reopen the claim of compensation for right arm and shoulder disability under 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156a (2016).  Therefore, the issue on the first page of this decision has been phrased accordingly. 

The Board notes that it has assumed jurisdiction of the TDIU issue because such a claim has been raised by the record, specifically an April 2016 letter from a private chiropractor.  4/8/2016 VBMS, Medical Treatment Record - Non-Government Facility, p. 3.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a December 2015 letter from the Veteran's previous representative, he provided a copy of a Social Security Administration (SSA) Notice of Decision dated November 2, 2012.  This letter indicates that the Veteran had been awarded SSA disability benefits.  12/10/2015 VCAA, Third Party Correspondence, p. 1.  Unfortunately, a copy of the actual SSA decision was not included, nor were the medical records on which the decision was based.  

A review of the claims file shows that there has been no attempt to obtain a copy of the SSA decision regarding the Veteran's disability benefits, or the medical records relied upon by this decision.  The Courts have imposed a virtually absolute duty to obtain SSA decisions and underlying medical records.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Therefore, an attempt to obtain these records must be made.  

The Veteran's most recent VA examination of his lumbar spine was conducted in May 2015.  Among other things, this found that the Veteran did not have radiculopathy as a result of his back disability, and that he would be limited in any vocation that involved repetitive heavy lifting and carrying.  5/21/2015 VBMS, C&P Exam, p. 2.  

Subsequently, an April 2016 letter from a private chiropractor states that the Veteran has been diagnosed with radiculopathy that affects the lower extremities.  He opined that the Veteran was not employable due to the symptoms and limitations resulting from the lumbar spine disability.  However, this letter does not provide the range of motion of the Veteran's lumbar spine.  4/8/2016 VBMS, Medical Treatment Record - Non-Government Facility, p. 1.  

The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Although the April 2016 letter is inadequate to evaluate the Veteran's disability under the rating criteria, it constitutes evidence of worsening, and the Veteran must be scheduled for a new VA examination.  

The most recent VA examination of the Veteran's hemorrhoids was in August 2010.  The Board observes that this examination is now over seven years old, and will be still older when the development requested herein is completed.  The Veteran has continued to submit statements and contentions that describe the pain caused by his hemorrhoids.  

The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that an evaluation of the disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that an additional examination of the Veteran's hemorrhoids should be scheduled.  

Finally, the record indicates that the Veteran is in receipt of ongoing treatment from VA for many of his claimed disabilities.  The most recent records in the claims file are dated February 2016.  All VA treatment records pertaining to the Veteran's claimed disabilities dating from February 2016 to the present should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request a copy of the November 2012 decision that awarded the Veteran disability benefits, as well as the medical records relied on to reach that decision.  Then associate the decision and records with the claims file.  Attempts to obtain these records should continue until it is clear they either do not exist or are unobtainable and a memorandum to that effect should be placed in the claims file.  

2.  All VA treatment records pertaining to the Veteran's claimed disabilities dating from February 2016 to the present should be obtained and placed in the claims file.  

3.  Schedule the Veteran for a VA medical examination of his lumbar spine disability for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  This should include range of motion testing in active and passive motion, and while weight-bearing and non weight-bearing.  All range of motions relating to the lumbar spine must be recorded.  The examiner should opine as to if and how the Veteran's lumbar spine disability affects his employability.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examination report must state whether or not testing was conducted during a flare-up.  If not conducted during a flare-up, and if flare-up conditions cannot safely be reproduced, the examiner must estimate the additional functional limitation, in terms of lost degrees of motion, during flares.  If this cannot be determined, the examiner must explain why this is so; merely being unable to observe a flare-up is an insufficient reason for not providing an estimate.    

4.  Schedule the Veteran for a VA medical examination of his hemorrhoids for the purpose of determining the current nature and severity of this disability.  Any necessary tests or studies should be conducted and all findings should be reported in detail.  The examiner should opine as to if and how the Veteran's hemorrhoids affect his employability.  

5.  At the conclusion of all of the above, reconsider all claims, and consider the claim for a total rating based on individual unemployability due to service connected disabilities.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




